DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischell et al. (US 20030195588), cited in IDS.
Regarding claim 1, Fischell discloses neuromodulation system for treatment of physiological disorders comprising: at least one cranial nerve stimulator 210 for stimulating a cranial nerve (Fig. 4, section 0070, The combined ear/implant system would allow sensing or electrical stimulation in the brain using electrodes and/or connected by wires to the implanted neurostimulator in conjunction with the electrical, caloric, vestibular and acoustic sensing and stimulation capabilities of the ear canal system); at least one cognitive stimulator module 10, 120  for cognitive stimulation, and a control unit that controls nerve stimulation by the at least one cranial nerve stimulator 210 so that it is synchronized with the at least one cognitive stimulator module 10 (sections 0069, 0070-0071, The combined ear/implant system would allow sensing or electrical stimulation in the brain using electrodes and/or connected by wires to the implanted neurostimulator in conjunction with the electrical, caloric, vestibular and acoustic sensing and stimulation capabilities of the ear canal system. wireless transmission could use a standard protocol such as Bluetooth or IEEE 802.11b or other techniques to transmit data between the ear sensor unit and the neurostimulator. These data could include arousal state, seizure detection data, pre-seizure activity, and sleep state. Information from implanted devices could allow triggering of vestibular stimulation, auditory signals, and caloric stimulation. Therefore the ear device could act as a supplementary stimulator either alone or in combination with the internal or implanted stimulators of a fully implanted device for control of epilepsy, tremor, or sleep disorder).
Concerning claim 2, Fischell discloses at least one detector configured for detecting a predetermined physiological state (page 6, Claim 12).
With respect to claim 3, Fischell discloses the physiological state is selected from the group consisting of: sleep stage, cognitive emotional reaction, and change in body parameters (section 0071, These data could include arousal state, seizure detection data, pre-seizure activity, and sleep state. Information from implanted devices could allow triggering of vestibular stimulation, auditory signals, and caloric stimulation).
	Regarding claim 4, Fischell discloses the cognitive emotional reaction is sadness, happiness, excitement or fear (section 0031, Still another object of the invention is to stimulate the vestibular nerve in order to produce changes in mood).
Concerning claim 5, Fischell discloses the change in body parameters occurs in heart rate, slow or rapid eye movements, or brain waves (Section 0017, vestibular stimulation in this application could be triggered by an accelerometer or by electronystagmography (detection of eye movements in response to change of position).
With respect to claim 6, Fischell discloses the at least one cranial nerve stimulator is configured to provide stimulation so as to provide treatment of physiological disorders, and neurological disorders selected from the group: Alzheimer's disease, sleep disorders, and heart pathologies (section 0071, the ear device could act as a supplementary stimulator either alone or in combination with the internal or implanted stimulators of a fully implanted device for control of epilepsy, tremor, or sleep disorder).
	Regarding claim 7, Fischell discloses the at least one cognitive stimulation module is configured to provide visual or audio stimulation (section 0071, These data could include arousal state, seizure detection data, pre-seizure activity, and sleep state. Information from implanted devices could allow triggering of vestibular stimulation, auditory signals, and caloric stimulation).
Concerning claim 8, Fischell discloses the stimulated cranial nerve is the vagus nerve (section 0033, stimulate the vagus nerve via the vestibular nucleus to produce vagal effects on cardiac function thereby reducing arrhythmia and rapid heartbeats)
With respect to claim 9, Fischell discloses the vagus nerve is the auricular branch of the vagus nerve (section 0033, stimulate the vagus nerve via the vestibular nucleus to produce vagal effects on cardiac function thereby reducing arrhythmia and rapid heartbeats).
	Regarding claim 10, Fischell discloses the control unit is configured to provide a feedback mechanism that controls the at least one cranial nerve stimulator, and wherein the feedback mechanism is feedback based on a cognitive result (section 0071, These data could include arousal state, seizure detection data, pre-seizure activity, and sleep state. Information from implanted devices could allow triggering of vestibular stimulation, auditory signals, and caloric stimulation. Therefore the ear device could act as a supplementary stimulator either alone or in combination with the internal or implanted stimulators of a fully implanted device for control of epilepsy, tremor, or sleep disorder.).
Concerning claim 11, Fischell discloses the detector is selected from electroencephalogram (EEG), eye tracking, electrocardiogram (ECG) or breathing monitoring (section 0016, he present invention expands upon the Fischell concepts to specifically detect the EEG patterns associated with falling asleep and responsively alert the patient or apply a responsive therapy of acoustic energy, electrical stimulation, caloric stimulation and/or drug infusion using an electrically controlled patch release of chemicals that can be absorbed through the skin.).
With respect to claim 12, Fischell discloses the system includes a wired connection between the at least one detector, the control unit, a power supply and at the least one cranial nerve stimulator (Fig. 4, section 0070, the combined ear/implant system would allow sensing or electrical stimulation in the brain using electrodes connected by wires to the implanted neurostimulator in conjunction with the electrical, caloric, vestibular and acoustic sensing and stimulation capabilities of the ear canal system).
	Regarding claim 13, Fischell discloses the system includes a wireless connection to a remote control unit (section 0071, wireless transmitters and receivers instead of the cable could connect the ear sensor unit and implanted neurostimulator. Such wireless transmission could use a standard protocol such as Bluetooth or IEEE 802.11b or other techniques to transmit data between the ear sensor unit 10 and the neurostimulator).
Concerning claim 14, Fischell discloses the at least one cranial nerve stimulator stimulates a cranial nerve at least two stimulation sites (Fig 4).
With respect to claim 15, Fischell discloses neuromodulating treatment for physiological disorders in a patient, the method comprising: detecting a predetermined cognitive state; and applying stimulation to a cranial nerve during the predetermined cognitive state by at least one cranial nerve stimulator of a neuromodulation system, thereby treating the physiological disorder (sections 0069, 0070-0071, The combined ear/implant system would allow sensing or electrical stimulation in the brain using electrodes and/or connected by wires to the implanted neurostimulator in conjunction with the electrical, caloric, vestibular and acoustic sensing and stimulation capabilities of the ear canal system. wireless transmission could use a standard protocol such as Bluetooth or IEEE 802.11b or other techniques to transmit data between the ear sensor unit and the neurostimulator. These data could include arousal state, seizure detection data, pre-seizure activity, and sleep state. Information from implanted devices could allow triggering of vestibular stimulation, auditory signals, and caloric stimulation. Therefore the ear device could act as a supplementary stimulator either alone or in combination with the internal or implanted stimulators of a fully implanted device for control of epilepsy, tremor, or sleep disorder).
	Regarding claim 16, Fischell discloses the neuromodulation system further comprises at least one detector configured for detecting a predetermined physiological state and wherein the physiological state is selected from the group consisting of: sleep stage, cognitive emotional reaction, and a change in body parameters (section 0071, These data could include arousal state, seizure detection data, pre-seizure activity, and sleep state. Information from implanted devices could allow triggering of vestibular stimulation, auditory signals, and caloric stimulation).
Concerning claim 17, Fischell discloses the cranial nerve is the vagus nerve or the auricular branch of the vagus nerve (section 0033, stimulate the vagus nerve via the vestibular nucleus to produce vagal effects on cardiac function thereby reducing arrhythmia and rapid heartbeats).
With respect to claim 18, Fischell discloses the physiological disorder is a sleep disorder, heart pathology, neurological disorder, and Alzheimer's disease (section 0071, the ear device could act as a supplementary stimulator either alone or in combination with the internal or implanted stimulators of a fully implanted device for control of epilepsy, tremor, or sleep disorder). 
Regarding claim 19, Fischell discloses wherein the at least one stimulator is placed on at least two stimulation sites (Fig. 4).
Concerning claim 20, Fischell discloses the at least one cognitive stimulation is configured to provide visual or audio stimulation (section 0071, These data could include arousal state, seizure detection data, pre-seizure activity, and sleep state. Information from implanted devices could allow triggering of vestibular stimulation, auditory signals, and caloric stimulation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792